TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        ON REMAND


                                     NO. 03-97-00380-CV



                                R. Stephen McNally, Appellant

                                               v.

                        Joseph Guevara and Maria Trevino, Appellees



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
          NO. 95-09666, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



               After the supreme court remanded this case to this Court, appellant R. Stephen

McNally moved to dismiss his appeal. We grant McNally’s motion and dismiss this appeal. We

dismiss all other pending motions.




                                            ___________________________________________

                                            Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices Kidd and B. A. Smith

Dismissed on Appellant’s Motion

Filed: December 6, 2001

Do Not Publish